Citation Nr: 1214944	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for strain and intervetebral disc syndrome, lumbar spine, prior to August 31, 2011

2.  Entitlement to an evaluation in excess of 20 percent for strain and intervetebral disc syndrome, lumbar spine, from August 31, 2011.

3.  Entitlement to a separate evaluation for neuropathy of the right lower extremity (prior to August 31, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this decision, the RO granted service connection for lumbar strain and assigned a 10 percent rating effective October 6, 2006.  In a subsequent rating decision in September 2011, the RO increased the rating for the Veteran's back disability, characterized as strain and intervetebral disc syndrome, lumbar spine, to 20 percent, effective August 31, 2011.  Also in this decision the RO granted service connection for sciatic radiculopathy, right lower extremity, and assigned a 10 percent rating, effective August 31, 2011.  In December 2011, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The symptoms of the Veteran's strain and intervetebral disc syndrome, lumbar spine, do not approximate forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; and/or do not cause incapacitating episodes as defined by VA.

2.  As of July 31, 2008, there was mild neuropathy of the right lower extremity.

3.  The symptoms of the Veteran's strain and intervetebral disc syndrome, lumbar spine, from August 31, 2011, causes some limitation or motion and pain, but do not approximate forward flexion of the thoracolumbar spine to 30 degrees or less, do not cause ankylosis, favorable or unfavorable, of the entire thoracolumbar spine, and/or do not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for strain and intervertebral disc syndrome, lumbar spine, have not been met prior to August 31, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a rating higher than 20 percent for strain and intervertebral disc syndrome, lumbar spine, have not been met from August 31, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  Effective in July 31, 2008, the criteria for a 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.124a, Diagnostic Codes 8520, 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003.  

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claims presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the Veteran was informed of the degree of disability and effective date elements in the February2008 letter noted above. 

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for a higher rating for his left hip disability.  VA has obtained identified medical evidence, records from the Social Security Administration and afforded the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While consideration has been given to the Veteran's assertions at the December 2011 hearing that the August 2011 VA examination was inadequate because the examiner did not indicate the Veteran "had atrophy in his back due to weakness" and just provided the Veteran's measurements without additional detail, the Board finds that all of the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected lumbar spine disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All of the examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's low back disability under the applicable rating criteria.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

During the hearing, the Veteran established his impairment and how it affects every day functioning.  This action supplements VCAA and 38 C.F.R. § 3.103.

II.  Facts

The Veteran's service treatment records show that he was treated on various occasions for back complaints reflected as back pain, back strain and lumbago.  

In May 2006, while still on active duty, the Veteran filed a claim for service connection for disabilities that include the lumbar spine.

At a QTC examination in June 2006, while still on active duty, the Veteran was noted to be suffering from chronic low back pain since 1996.  He reported stiffness on the right side, weakness and pain that traveled to and from the right low back.  He said the pain was constant and assessed it as a 5 on a pain level to 10 (10 being the worst).  He was noted to be in physical therapy to increase flexibility and strength.  He reported that his condition did not cause incapacitation and the pain was relieved by rest.  He said that medication allowed him to function with pain.  Functionally, the Veteran was noted to not be able to lift or carry objects weighing more than 30 pounds without aggravating his low back pain, and was unable to bend down to retrieve small objects from the floor.  He was also noted to avoid shopping for bulky or heavy items.  In addition, he was noted to have difficulty sitting for long periods of time which negatively impacted his ability to drive and perform his job flying planes and helicopters, as well as sitting and working at a computer.  The pain reportedly interfered with the Veteran's sleeping and intimate relations with his spouse.  

On examination the Veteran's leg length from the anterior superior iliac spine to the medial malleolus was 98 centimeters (cm) on the right and 99 cm on the left.  His posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness on exam at the L4-L5 paravertebral.  There was positive straight leg raising on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion of the lumbar spine revealed flexion to 75 degrees with pain at 75 degrees; extension to 30 degrees with pain at 30 degrees; right and left lateral flexion to 30 degrees with pain at 30 degrees; right and left rotation to 30 degrees with pain at 30 degrees.  The joint function of the spine was additionally limited, by 0 degrees, after repetitive motion by pain, fatigue, weakness, and lack of endurance, but not by incoordination.  Pain was noted to have the major functional impact.  Inspection of the spine revealed normal head position with symmetry in appearance and normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root irritation.  Thoracic spine x-ray was within normal limits.  Lumbar spine x-ray showed spinal bifida occulta S1.  The Veteran was diagnosed as having chronic lumbar sprain with subjective factors of pain and stiffness after bending, lifting or long periods of sitting.  The objective factors were noted to include decreased range of motion associated with tenderness of the lumbar paravertebral musculature and medical record documentation of lumbar strain.  Also noted was spina bifida occulta S1 absent clinical significance.

On file is a January 2007 Physical Medicine Rehab Consult report regarding the Veteran's low back pain.  His pain was noted to be localized to the right lower lumbar area and was mostly dull, but sharp at times and currently a 2/10 in intensity.  There was no radiation of pain and no numbness/tingling/weakness in the lower extremities.  Pain was worse at the end of the day and with sitting.  It improved with laying down and stretching.  Findings revealed a normal gait including heel and toe walking.  Lumbar flexion was limited in flexion with pain.  "MMT" was 5/5 throughout the lower extremities.  Sensory testing revealed some mild "difference" felt through the right lower extremity compared to the left lower extremity.  Straight leg raising was negative bilaterally.  The Veteran was assessed as having likely mechanical low back pain.  The physician said that although it was possible that his spina bifida occulta may have affected his lumbar mechanics, it was unlikely that it was directly causing his low back pain. 

Private office records from the University of Washington Medicine show that the Veteran was seen in February 2007 to establish care for issues that included chronic low back pain.  

A private lumbar MRI performed in March 2007 revealed a relatively unremarkable examination with very minimal facet joint degeneration and endplate degeneration.  There was no neural foraminal narrowing and no significant disc disease.  

Lumbosacral spine x-rays taken by VA in May 2007 showed normal results.   

Private bone and joint outpatient records show that the Veteran was initially seen in June 2007 and underwent a "SPECT" bone scan in August 2007.  The results did not show any abnormal uptake in the lumbosacral region.  Findings revealed that the Veteran had a normal gait and demonstrated slightly restricted motion of the lumbar spine in all planes, but no obvious pattern to this and he did not report severe pain.  He was identified as having a spondyloarthropathy and was undergoing treatment for this.  It is noted that the Veteran did not have evidence by way of bone scan for a specific source for his persistent lumbosacral pain.  A private computed tomography (CT) scan taken in August 2007 revealed no abnormality of the sacroiliac joint and a small calcification of the L5/S1 disc.  

At a February 2008 QTC examination, the Veteran reported stiffness in his spine that was worse in the mornings, weakness, and an inability to lift more than 30-35 pounds.  The pain was noted to be present since 1996 and located at the lower spine above the hip just to the right side of the spine.  The pain was noted to be constant and elicited by physical activity and periods of sitting.  The Veteran assessed the pain level as a "5".  He reported that the pain was relieved by rest and medication.  He said he had limited function during times of pain without medication and the condition had not resulted in any incapacitation.  On examination the Veteran had a normal posture and gait.  There was no evidence of radiating pain on movement.  Muscle spasm was absent and there was no tenderness noted.  There was negative straight leg raising on the right and on the left.  There was no akylosis of the lumbar spine.  Range of motion of the lumbar spine was 90 degrees of flexion, 30 degrees of extension, right and left lateral flexion of 30 degrees, and right and left rotation of 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed it to have a normal head position and symmetric in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no abnormal findings noted on examination of the peripheral nerves.  Neurological examination of the lower extremities revealed motor and sensory functions within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Lumbar spine x-rays were within normal limits.  The Veteran was found to have no change in his diagnosis of lumbar strain.  Subjective back pain was noted to support the diagnosis along with "objectively exam".  

The Veteran's friend submitted a statement in December 2007 attesting to how physically active the Veteran had been prior to service in contrast to his physical state after service.  He said that he helped the Veteran move about a year earlier and due to foot and shoulder problems the Veteran had been limited in what he could do.  He also said he observed the Veteran wearing wrist braces to drive because of wrist problems.

In a statement dated in January 2008, the Veteran's spouse said that she had been married to the Veteran for 11 years and had known him for 20 years.  She said that up until a year and a half earlier the Veteran had been extremely active in recreational sports, gardening and household chores.  She said that presently his pace resembled someone much older and he had to take "painstakingly careful steps" when he walked.  She also said that due to his physical decline the Veteran could no longer lift, carry or play with his two and a half year old daughter without having to pay the physical consequences later.  

In a January 2008 statement, the Veteran's mother said that she observed a "marked change" in the Veteran's ability to function since service.  She said that the Veteran informed her while in service of various injures and pain issues he had had, including back pain since the mid 1990s.  She said that back pain and stiffness were part of the Veteran's daily difficulties.  

On file is a private electrodiagnostic report dated in July 2008.  This report notes that the Veteran developed right lower extremity "numbness and weakness" several months earlier, with pain in the right buttock.  He had no history of significant tingling or numbness of the feet.  Clinical examination findings revealed negative straight leg raising bilaterally.  Knee and ankle reflexes were 2+ and symmetrical.  Sensory exam was unremarkable.  Motor strength was 5/5 except right extensor hallucis longus was 4+/5.  He was able to walk on his heels and toes, however, he reported some stiffness on toe raining on the right side.  Test results revealed an abnormal study.  Electrodiagnostic findings were compatible with mild chronic active right L5 and possible S1 radiculopathy.  It was noted that the Veteran may be a candidate for steroid injections.  There was no strong evidence for motor or sensory peripheral neuropathy and or tarsal tunnel syndrome.

A VA primary care progress note in May 2010 shows that the Veteran has had low back pain since 1996 and was treated this disability with Enbrel, piroxicam and periodically with tramadol.  He was noted to be limited with bending over, lifting and sitting and his last flare occurred in June 2009 when leaning over a table.  His radicular symptoms are shown to have began in 2007 with numbness, tingling and pain from the lower back to the right buttocks and upper right leg and foot and heel.  His symptoms were noted to be worse with sitting for long periods.  

At a QTC examination in August 2011, the Veteran reported limitation in walking because of his spine condition.  He estimated walking on average 300 yards and said it took 20 minutes to accomplish this.  He denied experiencing any related falls.  He also reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He reported weakness of the spine, leg and foot.  He denied having any bowel or bladder problems related to his spine.  He reported that he does not experience erectile dysfunction in relation to his spine condition.  He did report numbness and pain down the back of his right leg.  He said the pain, which he had since 1995, was constant and traveled down his right leg.  He described the pain level as "moderate", and said it can be exacerbated by physical activity, sitting, and sleeping and relieved by rest, medication, cortisone injections and by heat, ice stretching and acupuncture.  He was noted to be able to function in times of pain with medication.  During flare-ups the Veteran reported experiencing functional impairment as limited walking, standing, inability to run and limits on bending, lifting and motion.  He reported cortisone injections in his back on three occasions, acupuncture for two years, and physical therapy.  He denied any hospitalizations or surgeries for his back.  He denied any incapacitation due to his back in the past 12 months.  He reported that his overall functional limitations included no prolonged sitting, frequent breaks, inability to play sports, and limited work-outs and sexual activity.  

On examination the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness on exam described as lower lumbar spine tenderness.  Spinous contour was preserved, though there was tenderness.  There was also guarding of movement described as slow flexion.  Guarding was noted to produce an abnormal gait.  There was no weakness on examination.  Muscle tone and musculature were normal.  There was negative straight leg raising on the right and left.  There was no atrophy present and no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine revealed flexion to 46 degrees with pain at 46 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral flexion to 30 degrees, with pain on the right at 30 degrees.  Right and left rotation was to 30 degrees with pain on the right at 30 degrees.  There was no additional limitation of motion after repetitive motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was normal head position with symmetry in appearance on inspection of the spine and symmetry of spinal motion with normal curves of the spine.  

Neurological findings on pinprick testing revealed impaired lumbar and sacral spinal sensory function.  There was no lumbosacral motor weakness.  Sensory deficits were noted at L4, L5, and S1 on the right.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  There were no signs of pathologic reflexes and cutaneous reflexes were normal.  There were reported signs of lumbar intervertebral disc dysfunction with the sciatic nerve noted as the most likely peripheral nerve.  The intervertebral disc syndrome reportedly did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  There were no non-organic physical signs.  Lumbar spine x-rays were within normal limits.  The examiner changed the previous diagnosis of lumbar strain to lumbar strain with intervertebral disc syndromes involving the right sciatic nerve.  The examiner noted that this was the result of a progression of the previous diagnosis because of abnormal neurological exam.  He said the subjective factors were low back pain and multiple abnormal MRI study and treatment.  The objective factors were lumbar spine tenderness, pain with limited range of motion and negative x-ray, decreased sensation in the right leg.  He further reported that the effect of this condition on the Veteran's usual occupation was no prolonged walking, standing, sitting or running, trouble with heavy lifting or carrying heavy objects.  The effect on his daily activities was trouble playing sports.

The Veteran testified in December 2011 that after service his back felt fairly sore and he had trouble bending over to pick things up and perform recreational activities.  He said the condition had incapacitated him about four times in the past year.  He also reported problems sitting for long periods of time such as driving and flying in the cockpit and said he had to take breaks.  He said he when got out of service he had plans to become a civilian aviation pilot flying airplanes, but because of his back, feet and shoulder problems, he could no longer do that.  He said he felt that the August 2011 examination was inadequate.  He explained that the examiner did not indicate that the Veteran had atrophy in his back due to weakness on the right side.  He said that he starts to experience back pain at the start of a bend.  He said he didn't know the exact measurement on forward bending, but that it would be really painful about 30 degrees or so.  When asked if his testimony was that he was restricted from bending to 30 degrees or less, the Veteran said no, that he was able to bend more than 30 degrees. He said he had no trouble picking up half gallons of milk at the grocery store because the milk was on higher levels.  In terms of the August 2011 examination, the Veteran said that he disagreed with the fact that the examiner didn't really go into detail; rather, he just took the Veteran's measurements.  He said his functional limitations have remained pretty much the same and his rating should reflect a uniform evaluation.  He said he was currently attending law school and used a rolling back pack and elevators at school.  He said he experiences back spasms, but not too often.  His representative requested on the Veteran's behalf that he be given a new examination with an orthopedist.

III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet, App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as is discussed below, there is no change in the assigned disability ratings for the period under consideration.  

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine. Note 5 to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement be rounded to the nearest five degrees.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2011).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Discussion

Entitlement to an Evaluation in Excess of 10 Percent Prior to August 31, 2011

The Veteran was assigned a 10 percent evaluation prior to August 31, 2011.  This contemplates periarticular pathology productive of painful motion.  Also, it is consistent with flexion greater than 60 degrees.  

A higher rating is not warranted for the Veteran's strain and intervertebral disc syndrome, lumbar spine, prior to August 31, 2011, because the symptoms do not more nearly approximate the criteria for a 20 percent rating.  The range of motion measurement at the June 2006 QTC examination was 75 degrees on forward flexion and was 90 degrees on forward flexion at the February 2008 QTC examination.  Extension was 30 degrees at the June 2006 QTC examination and 30 degrees at the February 2008 QTC examination.  Though pain was noted to have the major functional impact, both the June 2006 and February 2008 QTC examiners remarked that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack or endurance or incoordination after repetitive use.  In this regard, forward flexion at the June 2006 QTC examination was to 75 degrees with pain at 75 degrees and extension was to 30 degrees with pain at 30 degrees.  Additional ranges of motion measurements in June 2006 revealed right and left lateral extension to 30 degrees with pain at 30 degrees, and right and left rotation to 30 degrees with pain at 30 degrees.  Additional range of motion findings at the February 2008 QTC examination revealed right and left lateral flexion was 30 degrees and right and left rotation was 30 degrees.  Accordingly, the combined range of motion of the thoracolumbar spine based on the June 2006 QTC examination findings is 165 degrees and 180 degrees based on the February 2008 QTC examination findings.  While there is no disputing that there is some functional loss due to painful motion, the Board does not find that such functional loss approximates the criteria for a 20 percent rating requiring limitation of forward flexion between 30 degrees and 60 degrees or the combined range of the thoracolumbar spine not greater than 120 degrees.  That is, there is no reliable evidence that any Deluca factor, to include pain, functionally limits forward flexion to between 30 and 60 degrees or the combined range of the thoracolumbar spine not greater than 120 degrees. 

There is also no other basis for a rating higher than 10 percent under the general rating formula, as there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's posture and gait were noted to be within normal limits at the June 2006 and February 2008 QTC examinations and inspection of the spine at these examinations showed normal head position with symmetry and normal curvatures of the spine.  Additional findings at these examinations revealed that muscle spasms were absent.  Thus, there is no basis for a 20 percent rating under the general rating formula.  

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  However, the evidence prior to July 2008, does not show such findings.  Rather, there was no evidence of radiating pain on movement at the June 2006 QTC examination, although straight leg raising was positive on the right and left.  Straight leg raising at the February 2008 QTC examination was negative and neurological examination of the lower extremities revealed motor and sensory functions within normal limits.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  These normal findings reflect that there is no basis for a separate rating based on associated objective neurologic abnormalities.  However, in July 2008, the Veteran complained of numbness and weakness of the right lower extremity.  Although the sensory examination was unremarkable, there was minimal weakness of the extensor hallucis longus and electrodiagnostic findings were consistent with L5-S1 radiculopathy.  Such mild findings warrant a 10 percent evaluation.

The possibility of a higher schedular rating under the Formula for Rating intervertebral disc syndrome Based on Incapacitating Episodes, which provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, is likewise not warranted.  The Veteran reported in June 2006 that his back condition did not cause incapacitation and the June 2006 QTC examiner remarked that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root irritation.  Similarly, the Veteran reported at the February 2008 QTC examination that his back condition did not result in any incapacitation.  

For the foregoing reasons, a schedular rating higher than 10 percent is not warranted for the Veteran's lumbar spine disability prior to August 31, 2011.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002).  

Entitlement to an Evaluation in Excess of 20 percent from August 31, 2011

Under the pertinent rating criteria, a higher than 20 percent rating under the General Rating Formula is not warranted for the Veteran's lumbar strain and intervertebral disc syndrome, lumbar spine, because the evidence reflects that there has been no ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees.  Rather, findings at the August 31, 2011, VA examination revealed no ankylosis of the thoracolumbar spine and forward flexion was to 46 degrees with pain at 46 degrees.  For evaluation purposes this range of motion measurement will be rounded to 45 degrees.  See 38 C.F.R. § 4.71a, Code 5237, Note (4) (each range of motion measurement is to be rounded to the nearest 5 degrees).  As noted above, an increased evaluation to 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less.  When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In this case, while pain was noted on limitation of motion at 46 degrees, the examiner found no objective or clinical evidence to show additional functional loss of range of motion beyond 46 degrees due to pain, weakened movement, excess fatigability or incoordination beyond the measured and reported ranges.  Thus, while there is no disputing that there is some functional loss due to painful motion, the Board does not find that such functional loss approximates the criteria for a 40 percent rating requiring limitation of forward flexion to 30 degrees or less.  In this regard, the Veteran testified at the December 2011 Board hearing that it was really painful to bend forward at 30 degrees, but went on to state that he was able to bend more than 30 degrees.  In short, there is no reliable evidence that any Deluca factor, to include pain, functionally limits forward flexion to 30 degrees or less.  Here, the credible testimony and the objective evidence each establish that the Veteran retains functional flexion greater than 30 degrees.

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  As noted above, the RO in September 2011 granted service connection for sciatic radiculopathy, right lower extremity, and assigned a separate 10 percent rating for the neurological manifestations, effective August 31, 2011.  

The Board has also considered the possibility of a higher schedular rating under the Formula for Rating Intervebral Disc Syndrome Based on Incapacitating Episodes, which provides for a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, the criteria have not been met.  The Veteran denied at the April 2011 VA examination any incapacitation due to his back in the previous 12 months.  However, he testified at the December 2011 hearing that his condition incapacitated him about four times in the past year.  To the extent that these statements are inconsistent, they are not deemed credible.  Moreover, even assuming arguendo that the Veteran experienced four incapacitating episodes in the last year, he does not assert nor does the evidence show that such episodes were of such duration as to satisfy the criteria under Code 5243 for a 40 percent rating requiring incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243, Note (1).  In terms of medical evidence, the record is devoid of any medical evidence showing physician-prescribed bedrest during the past year totaling 4-6 weeks.  Accordingly, a rating higher than 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran, relatives, and friends submitted written statements describing the pain and limitations that he experiences due to his back disability.  These witnesses are competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  To the extent that these witnesses have asserted that the Veteran's back disability warrants ratings higher than those assigned, the detailed findings in the medical examination reports outweigh the general contentions of the lay witnesses.

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's strain and intervertebral disc syndrome, lumbar spine, from August 30, 2011.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002).  


Extraschedular Consideration

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki,  572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's low back are fully contemplated by the applicable rating criteria.  The ranges of motion of the thoracolumbar spine are specifically accounted for under the criteria for rating disabilities of the spine, and the painful motion was also considered under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  In addition, the neurologic manifestations of the Veteran's service-connected back disability have been accounted for by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating is not warranted.  3.321(b)(1).

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  However, such circumstances are not present here.  Although the Veteran in his statements and hearing testimony reported the effect of his back disability on his activities of daily living, he did not claim, and the evidence does not reflect, that he is unemployable due to his service connected back disability.  Moreover, when asked at the December 2011 hearing what his occupation was, the Veteran testified that he was a law school student.  Consequently, the Board finds there is no implicit claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 


ORDER

Entitlement to an evaluation in excess of 10 percent for strain and intervertebral disc syndrome, lumbar spine, prior to August 31, 2011, is denied.

Entitlement to an evaluation in excess of 20 percent for strain and intervertebral disc syndrome, lumbar spine, from August 31, 2011, is denied.

Entitlement to a separate, 10 percent, evaluation for sciatic neuropathy of the right lower extremity from July 31, 2008 is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


